In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00146-CV

______________________________



CHRISTINA TORRES, Appellant


V.


CONSECO FINANCE SERVICING CORPORATION, Appellee





On Appeal from the County Civil Court at Law No. 2

Harris County, Texas

Trial Court No. 763,389







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Christina Torres, appellant, has filed a motion in which she has informed this court that the
case has been finally settled, and therefore asks to dismiss her appeal.  Pursuant to Tex. R. App. P.
42.1, her motion is granted.
	The appeal is dismissed.


						Ben Z. Grant
						Justice

Date Submitted:	October 8, 2002
Date Decided:		October 9, 2002

Do Not Publish

="text-align: center; line-height: 0.416667in">MEMORANDUM OPINION
            Jeremy Ray Brown appeals from his conviction by a jury for aggravated sexual assault of a
child.  Brown was also convicted on two other counts of aggravated sexual assault of a child. The
jury assessed seventeen years' imprisonment on each count.  The convictions were appealed
separately, but have been briefed together.
            Since the briefs and arguments raised therein are identical in all three appeals, for the reasons
stated in Brown v. State, cause number 06-04-00113-CR, we likewise resolve the issues in this
appeal in favor of Brown.  
            We reverse the judgment and remand to the trial court for a new trial.
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      February 23, 2006
Date Decided:         March 29, 2006

Do Not Publish